Citation Nr: 1404311	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  07-11 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a joint or muscle disability of the left knee, to include as a result of lead poisoning.

2.  Entitlement to service connection for a joint or muscle disability of the left knee, to include as a result of lead poisoning

3.  Entitlement to service connection for a joint or muscle disability of the bilateral shoulders, to include as a result of lead poisoning.

4.  Entitlement to service connection for a joint or muscle disability of the cervical spine, to include as a result of lead poisoning.

5.  Entitlement to service connection for a joint or muscle disability of the left ankle, to include as a result of lead poisoning.

6.  Entitlement to service connection for a joint or muscle disability of the bilateral wrists, to include as a result of lead poisoning.
7.  Entitlement to service connection for gout, to include as a result of lead poisoning.

8.  Entitlement to service connection for a joint or muscle disability of the bilateral elbows, to include as a result of lead poisoning.

9.  Entitlement to service connection for a joint or muscle disability of the fingers, to include as a result of lead poisoning.

10.  Entitlement to service connection for a general disorder of the joints and muscles, to include as a result of lead poisoning.

11.  Entitlement to an initial compensable evaluation for service-connected renal dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to November 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision, by which the RO, in pertinent part, denied entitlement to the benefits sought herein. 

In December 2009 and in November 2011, the Board remanded the issue of entitlement to service connection for an unspecified disorder of the joints and muscles, to include gout, on appeal for further development of the evidence.  Thereafter, in an April 2013 decision, the Board denied the Veteran's claim of entitlement to service connection for an unspecified disorder of the joints and muscles, to include gout.  The Veteran subsequently appealed the Board's denial of this claim to the United States Court of Appeals for Veterans Claims (the Court).  Counsel for the Veteran and the Secretary of VA thereafter filed a Joint Motion for Remand (JMR).  An Order of the Court dated October 25, 2013 granted the motion, vacated the Board's April 2013 decision, and remanded the case to the Board.  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.
 
As indicated above, the Veteran has primarily pursued a claim of service connection for an unspecified disorder of the joints and muscles.  However, the record reflects complaints of disabilities associated with the bilateral shoulders, cervical spine, left ankle, left knee, bilateral wrists, bilateral elbows, finger, and gout.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  The Court cited the holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007) which held that VA must apply a "sympathetic reading" to a lay person's pleadings, and indicated that VA's attention should be focused upon the symptoms the claimant is attempting to service-connect.

The record, as a whole, appears to raise theories of service connection for these different disabilities of the joints and muscles, namely the bilateral shoulders, cervical spine, left ankle, left knee, bilateral wrists, bilateral elbows, finger, and gout.  As will be discussed in detail below, the competent and probative evidence of record indicates a link between a left knee disability and the Veteran's military service.  Further, the competent and probative evidence of record does not indicate a link between the Veteran's bilateral shoulder, cervical spine, left ankle, bilateral wrist, or gout disabilities and his military service.  Moreover, further development is required for the disabilities of the bilateral elbows, finger, and general disability of the joints and muscles.  This will be discussed in the Remand section below.  For the sake of clarity and so as to not prejudice the Veteran, the Board rephrases the Veteran's claim initially alleged as entitlement to service connection for an unspecified disorder of the joints and muscles to include gout as issues of entitlement to service connection joint or muscle disabilities of the bilateral shoulders, cervical spine, left ankle, bilateral wrists, left knee, bilateral elbows, fingers, and gout as well as a general disability of the joints and muscles.  See generally Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (discussing that separate diagnoses may constitute separate claims for adjudication purposes).  The Board has also recharacterized the Veteran's left knee disability claim as whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability as this claim was previously denied in an August 2003 rating decision which is final. 

The Veteran presented testimony at a Travel Board hearing in November 2007 which was chaired by a Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's claims file.  In a November 2013 letter, the Veteran and his representative were notified by the Board that the VLJ who conducted the November 2007 hearing was no longer employed by the Board, and if the Veteran requested another hearing before a Veterans Law Judge, he was to respond within 30 days from the date of the letter.  A review of the record reveals that neither the Veteran nor his representative have requested a hearing before another Member of the Board.  As such, the Board will proceed with review of the case.  See 38 C.F.R. § 20.707.  

The Board adds that evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).  
The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the Veteran in a statement dated September 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a joint or muscle disability of the bilateral elbows and fingers, and general disability of the joints and muscles as well as entitlement to an initial compensable evaluation for service-connected renal dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 2003 rating decision denied service connection for a left knee disability.

2.  The evidence received since the August 2003 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability.

3.  The Veteran's currently diagnosed left knee disability is related to his military service.

4.  The Veteran's currently diagnosed bilateral shoulder disability is not related to his military service, to include as a result of lead poisoning.

5.  The Veteran's currently diagnosed cervical spine disability is not related to his military service, to include as a result of lead poisoning.

6.  The Veteran does not have a current diagnosis of gout.

7.  The Veteran does not have a current diagnosis of a left ankle joint or muscle disability.

8.  The Veteran does not have a current diagnosis of a bilateral wrist joint or muscle disability.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision denying service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156, 20.1103 (2013).

2.  Since the August 2003 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a left knee disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The Veteran's currently diagnosed left knee disability was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  A bilateral shoulder joint or muscle disability was not incurred in or aggravated by active military service, to include as a result of lead poisoning.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  A cervical spine joint or muscle disability was not incurred in or aggravated by active military service, to include as a result of lead poisoning.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

6.  Gout was not incurred in or aggravated by active military service, to include as a result of lead poisoning.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

7.  A left ankle joint or muscle disability was not incurred in or aggravated by active military service, to include as a result of lead poisoning.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

8.  A bilateral wrist joint or muscle disability was not incurred in or aggravated by active military service, to include as a result of lead poisoning.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for joint or muscle left knee, bilateral shoulder, cervical spine, left ankle, and bilateral wrist disabilities as well as gout, all to include as a result of lead poisoning.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Compliance with the Court's directives 

As was noted in the Introduction, the Veteran's service connection claims involve a JMR by the Court dated October 2013.  The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with that obligation in mind.

The October 2013 JMR found that the Board did not provide a sufficient statement of reasons or bases for its determination that the Veteran was not entitled to benefits based on service connection for a disorder of the joints and muscles insofar as the Board failed to adequately address the holding of Clemons, supra.  Without addressing what specific disabilities were encompassed within the scope of the Veteran's claim for joint and muscle pain related to 30 parachute jumps conducted in service, the Board summarily concluded that "the claimed condition is not shown" which was incongruent with the holding in Clemons.  The Court instructed the Board to examine the evidence of record and to assess whether any of the specific conditions or symptoms indicated the presence of a physical disability that the Veteran has related to his military service.  

Additionally, the JMR found that the Board failed to ensure compliance with the duty to assist inasmuch that VA did not make sufficient attempts to obtain outstanding identified private treatment records from Southern Bone and Joint in Dothan, Alabama.  However, the Veteran submitted a statement dated December 2013 indicating that he has those records and submitting records from this facility dated October 2001 to October 2009.  Although the Board notes that on his January 2005 VA medical authorization form that he had treatment at Southern Bone and Joint since 1980, he indicated in the December 2013 statement that he has all relevant records from this facility, submitted these records, and stated that he did not desire his claim to be remanded.  As such, the Board finds that by the Veteran submitting all pertinent treatment records from Southern Bone and Joint that there has been substantial compliance with this directive of the JMR.      

The Board is confident that if any additional problems existed, the Court would have brought them to the Board's attention.  See Harris v. Derwinski, 1 Vet. App.180, 183 (1991) (holding that the "Court will (not) review BVA decisions in a piecemeal fashion").

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

In this case, the Board is granting in full the issue of entitlement to service connection for left knee joint or muscle disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist as to this issue, such error was harmless and will not be further discussed.

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely April 2005 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The April 2005 notice did not include provisions for disability ratings and for the effective date of a claim.  The Veteran was given notice of that type of information in April 2010.  Any defect as to the timing of the subsequent April 2010 notice was cured because the RO readjudicated the claims to include in the latest October 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording the Veteran a VA medical examination in furtherance of the claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran was afforded a VA examination in June 2010.  The Board finds the VA examination adequate for the purpose of deciding the issues herein.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record. 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, the Veteran's statements, private medical records, VA clinical medical records, and Internet information.  For the foregoing reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for bilateral shoulder, cervical spine, left ankle, left knee, and bilateral wrist joint or muscle disabilities as well as gout.



Service connection for a left knee joint or muscle disability

The Veteran is claiming entitlement to service connection a left knee joint or muscle disability, which he contends is due to his military service, to include as a result of parachuting and lead poisoning as a result of field training exercises which included cooking chicken in his helmet.  

Pertinent Legal Criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, i.e., arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened.  Second, once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Claim to Reopen

The RO denied service connection for a left knee disability in an August 2003rating decision because there was no evidence of a left knee disability related to the Veteran's military service.  At the time of the prior final rating decision in August 2003, the record included the Veteran's available service treatment records and post-service records.  His service treatment records, to include his separation examination dated July 1978, were absent complaints of or treatment specifically for a left knee disability.  Post-service private treatment records indicated treatment for a left knee injury.    

As the Veteran did not appeal the August 2003 decision and did not submit new and material evidence within one year thereof, it is final.  As the August 2003 rating decision is final, new and material evidence is required to reopen the claim.  Specifically, in order to reopen, the evidence must show that the Veteran has a left knee disability that is related to his military service.

In reviewing the evidence added to the claims folder since the August 2003 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  Specifically, the medical evidence of record associated with his claims folder after the August 2003 rating decision indicates a relationship between the Veteran's left knee disability and his military service.  See a June 2010 VA examination report.

The Board finds that, assuming its credibility, the newly submitted evidence is material.  In particular, the evidence now includes a current left knee disability that is related to the Veteran's military service.  This piece is crucial to establishing the element of nexus required for service connection.  As this previously missing element of service connection is now of record, the Board finds that the evidence is new and material sufficient to reopen the claim.  

The Board has reopened the Veteran's claim and must next address the claim on its merits.  Before doing so, however, the Board must consider certain procedural concerns.  The first concern centers on the case of Bernard v. Brown, 4 Vet. App. 384 (1993).  The second concern involves the statutory duty to assist, which comes into play at this juncture.  The third concern is the standard of review which the Board must employ in de novo decisions.  Because the Board is granting the Veteran's claim, there is no prejudice to the Veteran in the Board's consideration of his claim on the merits.  

Claim for Service Connection

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Hickson, supra.

As to Hickson element (1), the medical evidence of record documents a diagnosis of degenerative arthritis of the left knee.  See, e.g., the June 2010 VA examination report.  Hickson element (1) is therefore satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board observes that the Veteran's service treatment records are absent complaints of or treatment for a left knee disability.  However, the Board acknowledges the Veteran's complaints of left knee pain as a result of parachuting during service and lead poisoning.  Id.  Indeed, the Board notes that the Veteran is competent to attest to experiencing pain in his knee from parachuting.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of injuring his left knee from parachuting.  Furthermore, the Board finds the Veteran credible with regard to his report of symptoms.  The Board also notes that in in a March 2011 rating decision, the AMC granted the Veteran entitlement to service connection for right knee mild degenerative arthritis based in part on his parachuting duties in service.  Additionally, the Veteran submitted photographs of himself during service cooking a chicken in his helmet.  Hickson element (2) is therefore arguably satisfied.

With respect to element (3), nexus, for reasons expressed immediately below the Board finds that the medical evidence in this case shows that there exists a contributory relationship between the Veteran's military service and his current left knee degenerative arthritis, and that service connection is therefore warranted as to this claim.  

Specifically, in June 2010, the Veteran was afforded a VA examination for joint and muscle pain.  Pertinently, the examiner noted the Veteran's complaint of injuring his left knee from parachuting during service and his current complaints of pain in the left knee.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with mild left knee degenerative arthritis and concluded that it is at least as likely as not caused by or a result of military service.  The examiner's rationale for her conclusion was based on her examination of the Veteran and consideration of his medical history as well as her finding that the condition was treated in service.  Although the Veteran's service treatment records do not specifically mention treatment for the left knee as mentioned above, it appears that the VA examiner referred to treatment for the Veteran's right knee during service and his in-service parachuting which caused bilateral degenerative arthritis in the knees.  As indicated above, the Board has found the Veteran credible with respect to injuring his left knee from parachuting.  The Board also notes that the VA examiner opined that the Veteran's left knee degenerative arthritis is not caused by or a result of lead poisoning resulting from cooking food in a helmet painted with lead based products because there is no documented lead poisoning in service or in the immediate post service period.  

The June 2010 VA examination report was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history and medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Pertinently, the Board notes that there is no medical evidence which demonstrates the Veteran's left knee disability is not related to his military service.  The United States Court of Appeals for Veterans Claims (Court) has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, the competent and probative evidence of record indicates the Veteran's left knee degenerative arthritis is related to his military service.  Hickson element (3), nexus, has accordingly been satisfied.

In summary, for reasons and bases expressed above, the Board concludes that service connection for left knee degenerative arthritis is warranted.  The benefit sought on appeal is granted.




Service connection for bilateral shoulder and cervical spine joint or muscle disabilities

The Veteran is claiming entitlement to service connection for a joint or muscle bilateral shoulder disability and a cervical spine disability, which he contends are due to his military service, to include as a result of parachuting and lead poisoning as a result of field training exercises which included cooking chicken in his helmet.  

Because the outcome as to these issues involves the application of virtually similar law to identical facts, the Board will address the two issues together.

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

The Board initially notes that the record does not reflect medical evidence showing any manifestations of arthritis of either the right or left shoulder or the cervical spine during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings consistent with arthritis of any of these joints until January 2005 (more than 25 years after the Veteran's separation from active service).  Service connection is therefore not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a).  Having determined that service connection is not warranted on a presumptive basis, the Board will turn to whether service connection is warranted on a direct basis.

As noted above, in order for service connection to be granted on a direct basis, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Hickson, supra.

As to element (1), current disability, the medical evidence of record documents diagnoses of bilateral shoulder and cervical spine disabilities, specifically right and left shoulder impingement as well as cervical spine spondylosis.  See, e.g., the June 2010 VA examination report.  Element (1) is therefore satisfied as to both of these claims.    

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board observes that the Veteran's service treatment records are absent complaints of or treatment for a right shoulder, left shoulder, or cervical spine disability.  However, as indicated above, the Board finds the Veteran credible with regard to his reported injuries from parachuting and from lead poisoning.  Hickson element (2) is therefore arguably satisfied as to both claims.

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current bilateral shoulder and cervical spine disabilities are related to his military service.

In this regard, the Board notes that the Veteran was afforded a VA examination in June 2010.  Pertinently, the examiner considered the Veteran's report of in-service injuries from parachuting and from lead poisoning as well as the Veterans' current complaints of symptoms associated with his shoulder and neck.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with right and left shoulder impingement syndrome as well as cervical spine spondylosis and concluded that none of these disabilities are related to his military service.  Specifically, the examiner reported that these conditions were not noted or treated for in service.  She further opined that these conditions were not caused by or a result of lead poisoning resulting from cooking food in a helmet painted with lead based products because there was is no documented treatment for lead poisoning in service or immediate post service period.     

The June 2010 VA examination report was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the Board finds that the VA examiner's opinion is consistent with the Veteran's medical history, which is absent any symptomatology of symptoms associated with his shoulders or neck for several years after service.  Further, in rendering the opinions, the VA examiner considered the Veteran's service treatment records as well as the Veteran's report of in-service injuries from parachuting and lead poisoning, and determined that his current disabilities are not related to his military service.   

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinions.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including pain), as a lay person is not competent to associate his bilateral shoulder and cervical spine disabilities to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of the his current bilateral shoulder and cervical spine disabilities.  Such opinion requires specific medical training in the field of orthopedics and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contentions with regard to a nexus between his bilateral shoulder disability and cervical spine disability to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim is not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had a bilateral shoulder disability and a cervical spine disability continually since service.  However, the first postservice evidence of complaint of, or treatment for this disability is dated in January 2005 when the Veteran filed his claims for VA benefits.  This was more than 25 years after the Veteran left service in November 1978.  

While the Veteran is competent to report symptoms such as pain in his shoulders and neck over the years since service, the Board notes that these disabilities were not diagnosed at the time of his service discharge examination in July 1978.  The Board finds that his current statements regarding a continuity of bilateral shoulder and cervical spine symptomatology are not credible.  His July 1978 separation examination from service as well as the June 2010 VA examination contradict any current assertion that his current bilateral shoulder and cervical spine disabilities were manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for these disabilities for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claims fail on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral shoulder and cervical spine disabilities.  The benefits sought on appeal are accordingly denied.

Service connection for joint or muscle bilateral wrist disabilities, a left ankle disability, and gout

The Veteran is claiming entitlement to service connection for a bilateral wrist and a left ankle joint or muscle disability and gout, which he contends are due to his military service, to include as a result of parachuting and lead poisoning as a result of field training exercises which included cooking chicken in his helmet.  

Because the outcome as to these issues involves the application of virtually similar law to identical facts, the Board will address the three issues together.

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

With respect to element (1), the competent and probative evidence of record does not demonstrate that the Veteran is currently diagnosed with a bilateral wrist or left ankle joint or muscle disability or gout.  Specifically, the competent and probative evidence of record is absent a finding of such.

The Board notes that the Veteran was afforded a VA examination in June 2010.  At that time, the Veteran complained of symptoms associated with his claimed gout, bilateral wrist disability, and left ankle disability, to include weakness and pain.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with a bilateral wrist or left ankle joint or muscle disability or gout.  She specifically reported no objective pathology of any of these claimed disabilities.  As such, there was no diagnosis to which the examiner could attach a chronic disabling condition.  

The June 2010 VA examination report was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom, supra.

The Board wishes to make it clear that it has no reason to doubt that the Veteran experiences certain symptoms such as pain or weakness in his wrists and left ankle and has difficulty standing or walking.  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including pain and weakness), as a lay person is not competent to associate any of his claimed symptoms to bilateral wrist or left ankle joint or muscle disability or gout.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of orthopedics to render medical opinions, the Board must find that his contention with regard to a diagnosis of bilateral wrist or left ankle joint or muscle disability or gout to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a current bilateral wrist or left ankle joint or muscle disability or gout.

The Veteran has been accorded ample opportunity to present competent evidence of current disability in support of his claims of bilateral wrist and left ankle joint or muscle disability as well as gout.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Because the competent evidence of record does not show a current diagnosis of a bilateral wrist or left ankle joint or muscle disability or gout, the first Hickson element is not met, and service connection is not warranted on that basis as to these claims.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a joint or muscle disability of the bilateral wrists, left ankle and gout.  The benefits sought on appeal are accordingly denied.  


ORDER

The claim for service connection for joint or muscle disability of the left knee is reopened.

Entitlement to service connection for degenerative arthritis of the left knee is granted.

Entitlement to service connection for a joint or muscle disability of the bilateral shoulders, to include as a result of lead poisoning is denied.

Entitlement to service connection for a joint or muscle disability of the cervical spine, to include as a result of lead poisoning is denied.

Entitlement to service connection for a joint or muscle disability of the left ankle, to include as a result of lead poisoning is denied.

Entitlement to service connection for a joint or muscle disability of the bilateral wrists, to include as a result of lead poisoning is denied.

Entitlement to service connection for gout, to include as a result of lead poisoning is denied.


REMAND

Service connection for joint or muscle disabilities of the bilateral elbows and fingers, and general disability of the joints and muscles

With regard to the Veteran's claimed bilateral elbow and finger joint or muscle disabilities, and general disability of the joints and muscles, he claims that these disabilities are related to his military service, to include as due to lead poisoning and from parachuting.  The Board further observes that he has not been afforded a VA examination for these claimed disabilities.  Notably, a review of the medical evidence of record documents diagnoses of possible degenerative joint disease of the elbows, trigger finger, and arthralgia.  See private treatment records from Southern Bone and Joint dated May 2003, December 2007, and April 2008.  Furthermore, the Board finds the Veteran credible with regard to his injuries from parachuting and from lead poisoning as a result of cooking chicken in his helmet.  

There is no medical opinion of record that offers an opinion as to a possible causal relationship between the Veteran's bilateral elbow or finger joint disabilities or general disability of the joints and muscles and his period of military service.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's bilateral elbow or finger joint disabilities or general disability of the joints and muscles are related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Higher evaluation for renal dysfunction

The Board remanded this claim in April 2013 for the AOJ to provide a statement of the case (SOC) in response to a notice of disagreement filed by the Veteran with regard to an October 2012 rating decision that awarded service connection for renal dysfunction and assigned a noncompensable (zero percent) disability rating.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A review of the claims folder, to include the Veteran's virtual claims folder, reveals that a SOC has not yet been issued.  Thus, the Board finds that remand for issuance of a SOC for compliance with the April 2013 remand is warranted.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).      

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed joint or muscle disabilities of the bilateral elbows and fingers, and general disability of the joints and muscles.  The claims file, and any pertinent records contained in the Virtual VA eFolder, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to the following: 

a. Identify whether the Veteran currently suffers from a disability of the elbows.  If it is not determined that he suffers from such, please address the December 2007 private treatment record from Southern Bone and Joint noting a diagnosis of possible mild degenerative joint disease of the elbows.

b. If it is determined that the Veteran suffers from a disability of the elbows, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that either of the Veteran's elbow disabilities are related to his military service, to include his credible report of in-service injury from parachuting and from lead poisoning from field exercises.  

c. Identify any current disability of the fingers.

d. If a disability of the fingers is not identified, render an opinion as to when the finger disability resolved, in particular if it resolved prior to January 2005 when the Veteran filed his claim for VA benefits.  Please discuss the May 2003 private treatment record from Southern Bone and Joint noting a diagnosis of trigger finger.      

e. If a disability of the fingers is identified at any time during the course of the appeal period (from January 2005), provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability or disabilities is/are related to the Veteran's period of military service, to include his credible report of in-service injury from parachuting and from lead poisoning from field exercises.

f. Identify whether the Veteran currently suffers from a general disability of the joints and muscles.  If it is not determined that he suffers from such, please address the February 2008 private treatment record from Southern Bone and Joint noting a diagnosis of arthralgia.

g. If it is determined that the Veteran suffers from a general disease of the joints and muscles, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that this disability is related to his military service, to include his credible report of in-service injury from parachuting and from lead poisoning from field exercises.

The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

4. Issue a statement of the case concerning the issue of 
entitlement to an initial compensable evaluation for service-connected renal dysfunction.  All indicated development should be taken in this regard.  The Veteran should be advised of the time period within which to perfect his appeal.  38 C.F.R. § 20.302(b) (2013).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


